Citation Nr: 1212526	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and bipolar disorder for accrued benefits purposes.

2.  Entitlement to service connection for hearing loss for accrued benefit purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the appellant initially raised the issue of entitlement to service connection for PTSD on an accrued basis.  However, as the medical evidence of record shows, the Veteran was extensively treated for bipolar disorder as well.  The initial denial of benefits was based on the issue of PTSD; however, the agency of original jurisdiction (AOJ) later denied benefits that encompassed a diagnosis of bipolar disorder as well.  In light of the evidence of record, and the actions by the AOJ, the Board has re-characterized the accrued benefits psychiatric issue as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appellant's appeal was certified to the Board on January 17, 2012.  The appellant submitted additional evidence and argument that was received at the Board on January 25, 2012.  She did not submit a waiver of consideration of the evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2011).  However, as the case must be remanded for additional development, the AOJ will have an opportunity to consider the argument and evidence in the first instance.



REMAND

The Veteran served on active duty from April 1952 to April 1956.  A review of the claims folder reflects that the Veteran sought outpatient dental treatment from VA in June 1957.  A dental rating was issued in August 1957.  

The Veteran wrote to the RO in Wichita, Kansas, in April 1958.  He reported that he was attending school in the Kansas City area and asked that his claims folder be transferred to a RO in Kansas City, Missouri.  

The Veteran submitted his original claim for VA disability compensation benefits for removal of a growth on his left ring finger in service in August 1958.  Associated with the claims folder is a VA narrative summary for a period of hospitalization from August 19 to August 28, 1958.  The Veteran was evaluated and treated for epigastric pain and bleeding, cause undetermined.  This was at the VA hospital, now medical center (MC) in Kansas City, Missouri.

The Veteran's claim was denied by way of a rating decision dated in October 1958.  The rating decision denied service connection for the left ring finger issue as well as for epigastric pain and bleeding.  Notice of the rating, and appellate rights, were provided in October 1958.  

There is no indication in the claims folder that the Veteran expressed disagreement with the rating action.  However, he did submit a copy of a marriage license that documented his marriage to V.F.R. in January 1959.  The marriage license was received at the RO in February 1959.

The next item in the claims folder is a claim for entitlement to service connection for PTSD and bilateral hearing loss.  It was received in July 2007.  The Veteran reported his prior marriage to V.F.R. on his claim form.  He also said he was divorced from V.F.R. in October 1959.  He further reported that he married the appellant in December 1962.  He did not submit a copy of his divorce decree or of his marriage license/certificate for his marriage to the appellant.

The Veteran's claim was not adjudicated prior to his death in September 2007.  He was not service connected for any disability and was not receiving any nonservice-connected pension benefits at the time of his death.  Thus, there had been no establishment of the appellant as his spouse at that time.

The appellant submitted her claim for entitlement to service connection for the cause of the Veteran's death and for accrued benefits in October 2007.  Her claim was submitted on a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation If Applicable).  Section IV of the form asks for information regarding all marriages of the surviving spouse and veteran.  (emphasis on the form).  The appellant included information about her marriage to the Veteran.  She said the Veteran was only married once.  The appellant provided a copy of her marriage license for marriage to the Veteran in December 1962.  

The AOJ did not ask the appellant about the Veteran's prior marriage in providing notice on how to substantiate the claim in November 2007 and has not requested such information at any time during the development of the claim.  

In general, applicable law provides that VA shall pay Dependency and Indemnity Compensation (DIC) to the surviving spouse of a veteran who died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2011).  For VA purposes, except as provided in 38 C.F.R. § 3.52, a "surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2011). 

The definition of marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  See 38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2011).

In this case, there is documentary evidence of a prior marriage between the Veteran and V.F.R.; however, there is no documentary evidence of divorce, dissolution or annulment of that marriage prior to the Veteran's marriage to the appellant.  The Veteran reported being divorced in October 1959 without providing any documentation.  The appellant did not list the Veteran's first marriage with her application for benefits.  On remand, the appellant must be asked to provide evidence to establish her status as a surviving spouse of the Veteran's.  Such evidence should include competent evidence of the Veteran's divorce from V.F.R. 

The Veteran had previously related that he had received treatment from VA going back to 1959.  He said it was psychiatric treatment; however, the August 1958 summary clearly demonstrates that he was not treated for psychiatric reasons at that time.  In the course of development of the current appeal, the appellant has also maintained that the Veteran was hospitalized by VA several times going back to the 1950s and 1960s.  She also alleges it was for psychiatric treatment.

The Board notes that, in a claim for accrued benefits, the claim is decided based on the evidence of record at the time of the veteran's death.  This includes evidence in VA's possession on or before the date of death even if such evidence was not physically located in the claims folder at the time of death.  See 38 C.F.R. § 3.1000(d)(4) (2011).  In this case, the AOJ had obtained VA treatment records dating from June 2004 to May 2007 at the time of the Veteran's death.  Additional VA medical records have been added to the claims folder in the course of development of the current appeal.  

In January 2010 the appellant submitted VA medical records that she said she obtained from the "Veterans Administration Archives."  She said she understood that records were destroyed every 15 years but she was able to obtain the several records she submitted.  The records included a VA Form 10-P-10, Application for Hospital Treatment or Domiciliary Care, dated in August 1958.  The Veteran was seeking VA care for the epigastric bleeding that was documented in the previously identified VA narrative summary from August 1958.  There was second form, VA Form 10-P-10a, Addendum to VA Form 10-P-10, Application for Hospital Treatment or Domiciliary Care, also dated in August 1958.

The appellant also submitted a copy of a second VA Form 10-P-10 that was dated in March 1968.  The Veteran was seeking treatment from the VAMC in Kansas City.  Of note is the information contained in block 20 of the form where the claimant is asked to provide the most recent dates of care and location.  The Veteran reported he was treated at the Kansas City VAMC in August 1958.  The appellant also submitted a VA hospital summary that reflected the Veteran as being inpatient from March 1968 to September 1968.  The diagnosis listed was for passive aggressive personality trait disturbance, aggressive type, with a tendency toward decompensation.  

Additional VA records were dated in October 1971.  There was a VA Form 10-10r, Application for Readmission to Hospital or Domiciliary, dated in October 1971.  The form asked for the claimant to provide information about any changes to a prior application for medical benefits.  In this case, the Veteran listed his prior application as dated in March 1968.  He further indicated there were no changes to the basic information of his prior submission.  In addition, there was a VA Form 10-10m, Medical Certificate and History, that noted the Veteran's car went into a ditch 8 days earlier.  X-rays from a private hospital were said to be negative.  The Veteran had been treated by a chiropractor.  X-rays of the cervical spine were done and reported as negative.  

Finally, the appellant submitted a copy of a VA Form 10-10, Application for Medical Benefits, dated in November 1971.  The Veteran reported his VA treatment as being in 1967 despite the evidence of record that demonstrates otherwise.  The accompanying VA Form 10-10m said the Veteran was involved in a motor vehicle accident (MVA) the day before with a complete evaluation at Kansas University Medical Center (KUMC).  He was advised to go home and get some rest but to return if he had any additional problems.  

The AOJ wrote to the appellant in March 2010 to inform her that a request was made to the Kansas City VAMC for records for the Veteran from April 1956 to December 2004.  The VAMC provided records to the AOJ in November 2010; however, the records only went back to January 1999.  A cover letter from the VAMC said the records were based on a search for the period from January 1, 1986, to December 31, 2004.  The letter advised the available records were all of the electronic records available.  The letter further advised there were no responsive records for the period from January 1956 to January 1999.  In addition, the oldest Federal archive notebooks had been checked but there was no match for the Veteran.  

Based on the information provided by the VAMC, the AOJ provided a memorandum to file in June 2011 to note the unavailability of any VA records dated prior to January 1999.  The appellant was notified of this finding that same month.  There is no indication that the AOJ informed the VAMC that the appellant was able to secure the VA records from 1958, 1968 and 1971 from what she reported was a VA source.  

The Board has reviewed the records obtained from the VAMC and it does appear that the Veteran began to receive ongoing treatment from VA in January 1999.  He had been previously been treated by private sources and continued to see private physicians up until his death.  However, there still remains the question of whether he obtained VA psychiatric treatment in the years prior to 1999.  The records submitted by the appellant do not support such a contention, aside from the March 1968 records.  Further, it does appear that all records prior to November 1971 are of record; however, in light of her ability to secure these records from a VA source and the negative response from the VAMC, a further search is required to comply with the duty to assist.

On remand, the AOJ must contact the VAMC and inform them of the results of the appellant's request for VA records; the receipt of VA records dated in 1958, 1968 and 1971.  In light of the evidence submitted by the appellant, the VAMC must provide a negative response that no paper records exist from 1956 to 1999 and that there is no evidence of any transfer of such records to an archive.  The VAMC should also be asked to comment on how the appellant was able to obtain the older VA records if they are not within the VA system.

It would be helpful to the claim if the appellant could identify the source she contacted for the VA records such that a request could be made to that source, if different from the VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims folder and ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) are complied with and satisfied.  In that regard, the appellant should be provided with notice on how to establish her status as a surviving spouse.  In particular, the appellant should also be asked to provide evidence of the Veteran's divorce from V.F.R. in October 1959 as he reported on his claim for benefits in July 2007.

2.  The AOJ should contact the appellant and request that she identify the source that provided her with the VA records she submitted in January 2010.  

3.  The AOJ must contact the VAMC in Kansas City and inform them that the appellant was able to secure VA medical records dated in 1958, 1968 and 1971 from what she identified as a "Veterans Administration" archive.  All the treatment was provided at the then VA Hospital in Kansas City.  The VAMC should be asked to provide a response as to whether there are any additional paper records for the Veteran for the period from 1956 to 1999 that have not been provided.  Further, if the records have been retired to a records center, they must be recalled and provided to the AOJ.  

If applicable, the VAMC should be asked to specifically confirm that there are no additional VA records for treatment of the Veteran at their facility from any source.  

4.  After undertaking any other development deemed appropriate the AOJ should determine if the appellant is the Veteran's spouse as defined by governing law and regulation.  After making this determination, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  No action is required of the appellant until she is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

